Title: To George Washington from Benjamin Lincoln, 15 October 1783
From: Lincoln, Benjamin
To: Washington, George


                        Dear General,
                            War Office, October 15 1783.
                        
                        There are in Philadelphia six or eight officers and about one company of the invalid regiment. They are in a
                            situation disagreeable to themselves and expensive to the public. Some of the Officers, by the loss of limbs and other
                            inabilities, are rendered totally incapable of acquiring by their own exertions a support in life—others are in a degree
                            debilitated, while some seem to have recovered from their wounds, and now enjoy a pretty good state of health, and would
                            go into business with advantage. Anxious that there should be a discrimination made between such officers and those in the
                            former classes, I wish, while the former are provided for by Congress, according to the inabilities, services and
                            sufferings of such Officers, the latter may be permitted to return to their homes, on the same footing as other officers of
                            the lines of the army have been. I some months since laid the state of the disabled Officers before Congress, but nothing
                            has yet been done in it, and the multiplicity of business now before Congress precludes a hope that it will soon be
                            decided upon.
                        I beg leave therefore, to suggest to your Excellency the propriety of having those troops now at Philadelphia
                            immediately mustered, and those who are fit objects and wish to avail themselves of the benefits of the acts of Congress,
                            which permits soldiers to retire with the pay of five dollars per month during life, should be suffered to go to their
                            several homes—those who are not so entitled to be discharged—and the others, who are strangers in the country and are
                            rendered incapable of supporting themselves, should be immediately sent to the hospital at West Point which is an healthy
                            spot and where they can be supported with much less expence than will support them in Philadelphia. Besides, the Continent
                            have sufficient buildings for this purpose at West Point unoccupied, while they are at great expense for the hire of
                            hospitals wherein the sick and invalids now are, all of whom may be removed by water to West Point.
                        The officers under the first discriptions may also be removed, much to their own ease and happiness.
                        Should your Excellency be in sentiment with me, the post at Philadelphia may be soon broken up—and when the
                            source is dried, those streams of expence will cease flowing. I have the honor to be, dear General, with the highest
                            regard Your Excellency’s most obedient servant, 
                        
                            B. Lincoln
                        
                    